MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Jun 06 2018, 8:35 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Donna Jameson                                            Roger A. Young
Jameson Law Office                                       Young and Young
Greenwood, Indiana                                       Franklin, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Adoption of S.O.,                              June 6, 2018
A.O., and N.O.:                                          Court of Appeals Case No.
                                                         41A01-1712-AD-2967
P.P.,
                                                         Appeal from the Johnson Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Marla Clark, Judge
                                                         Trial Court Cause No.
A.O.,                                                    41D04-1505-AD-016
Appellee-Petitioner



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018             Page 1 of 8
                                          Case Summary
[1]   P.P. (“Mother”) appeals the trial court’s order terminating her parental rights

      and permitting Am.O. (“Stepmother”) to adopt her children. Finding no error,

      we affirm.



                            Facts and Procedural History
[2]   N.O., S.O., and A.O. were born out of wedlock to Mother and L.O. (“Father”)

      in 2004, 2005, and 2008, respectively. Mother and Father’s relationship ended,

      and Father married Stepmother in February 2009.


[3]   In October 2011, Mother contacted Father and stated that she thought it would

      be best if he kept the children. Seven months later, in May 2012, Father

      established paternity of the children and was awarded sole physical and legal

      custody of the children. The court entered a supervised parenting-time schedule

      for Mother and ordered that she pay $93 per week in child support. Over the

      next three years, Mother did not exercise her right to parenting time or pay any

      child support. In May 2015, Stepmother petitioned to adopt the children.


[4]   Mother objected to Stepmother’s petition, and a hearing on the petition was

      held in September 2015. The court granted Stepmother’s petition, concluding

      in part that (1) Stepmother had proven by clear and convincing evidence that

      for at least one year Mother knowingly failed to provide for the care and

      support of the children when able to do so as required by law or judicial decree

      and (2) adoption was in the best interests of the children. Appellant’s App. Vol.

      Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018   Page 2 of 8
      II pp. 68-72. Mother appealed, and this Court reversed and remanded because

      the trial court had failed to consolidate the paternity and adoption cases and

      because Stepmother’s background check did not satisfy the requirements of

      Indiana Code section 31-9-2-22.5. In re Adoption of S.O., 56 N.E.3d 77 (Ind. Ct.

      App. 2016).


[5]   On remand, the trial court consolidated the paternity and adoption cases, and

      Stepmother filed a background check that complied with the statute. The trial

      court also set aside the child-support order, finding that Mother had not been

      properly served with it. The court permitted Mother to have parenting time

      with the children every other weekend and one evening during the week, and

      Mother began exercising her parenting time.


[6]   A final hearing on Stepmother’s adoption petition was held in August 2017.

      Father testified that Mother had not provided any financial support for the

      children since 2012. From 2012 to 2016 Mother’s annual income ranged from

      $15,387 to $23,002. See Exs. 2-6. Despite her income being “at poverty levels,”

      Mother lived independently, paid her own bills, never received food stamps or

      rent assistance, and never filed for bankruptcy. Tr. Vol. II p. 91. Mother stated

      that she had surgery in 2012 and that “most” of her income went to paying her

      medical bills and that she had no money left over for child support. Id. at 83-

      84. But Mother’s bank statements from December 2015 to December 2016,

      which were admitted into evidence without objection, see id. at 74, showed that

      Mother frequently ate at restaurants, purchased diet and fitness programs that

      cost hundreds of dollars, and paid for cable television, Ex. 8. Mother confirmed

      Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018   Page 3 of 8
       that the statements were “reflective” of her expenses “for the last several

       years[.]” Tr. Vol. II p. 74.


[7]    Stepmother stated that she has a good, healthy relationship with the children,

       that they talk to her about “everything,” and that they refer to her as “mom”

       even though Mother was still in their lives. Id. at 33, 43. The children saw

       Stepmother as a parental figure and obeyed her. Stepmother also transported

       the children to and from their extracurricular activities and attended doctor

       appointments with them.


[8]    In November 2017, the court granted Stepmother’s petition to adopt. It

       concluded that Stepmother had proven by clear and convincing evidence that

       (1) “Mother failed to meaningfully communicate with the children for a period

       of at least one year”; (2) Mother had a common law duty to support her

       children even in the absence of a court order and that she “failed to provide for

       the care and support of the children for at least one year when she had the

       ability to do so”; and (3) adoption is in the children’s best interests. Appellant’s

       App. Vol. II pp. 22-23.


[9]    Mother now appeals.



                                  Discussion and Decision
[10]   Mother contends that the trial court erred when it concluded that her consent to

       the adoptions was not necessary and that adoption is in the best interests of the

       children. “When reviewing adoption proceedings, we presume that the trial

       Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018   Page 4 of 8
       court’s decision is correct, and the appellant bears the burden of rebutting this

       presumption.” In re Adoption of O.R., 16 N.E.3d 965, 972 (Ind. 2014). We will

       not disturb the trial court’s ruling “unless the evidence leads to but one

       conclusion and the trial judge reached an opposite conclusion.” Id. at 973. The

       trial court’s findings of fact and conclusions will “be set aside only if they are

       clearly erroneous.” Id. We will not reweigh the evidence or judge witness

       credibility, and we will only examine the evidence most favorable to the trial

       court’s conclusion. Id.


[11]   In most cases, a natural parent must consent to the adoption of their minor

       child. However, consent is not required from:


               A parent of a child in the custody of another person if for a
               period of at least one (1) year the parent:


                       (A) fails without justifiable cause to communicate
                       significantly with the child when able to do so; or


                       (B) knowingly fails to provide for the care and support of
                       the child when able to do so as required by law or judicial
                       decree.


       Ind. Code § 31-19-9-8(a)(2). The petitioner has the burden of proving by clear

       and convincing evidence that the non-custodial parent’s consent to a stepparent

       adoption is not required. In re Adoption of S.W., 979 N.E.2d 633, 640 (Ind. Ct.

       App. 2012).




       Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018   Page 5 of 8
[12]   Mother argues that the trial court erred when it concluded that she failed to

       provide for the care and support of the children for at least one year when she

       had the ability to do so as required by law or judicial decree. She challenges

       this conclusion on two grounds. First, she contends that she was not required

       by law or judicial decree to provide for the care and support of the children

       because the 2012 child-support order was set aside. She claims that the trial

       court erroneously relied on this child-support order when it reached its

       conclusion. But the trial court did not rely on the child-support order. Rather,

       it relied on Indiana’s common law, as stated in In re Adoption of S.W., which

       imposes a duty upon a parent to support their children even in the absence of a

       court order or statute. 979 N.E.2d at 639 n.2 (Ind. Ct. App. 2012); see

       Appellant’s App. Vol. II p. 23. Mother does not argue that S.W. was wrongly

       decided or that the case is distinguishable from her situation. In fact, despite

       the trial court’s explicit reliance on S.W., Mother makes no mention of it on

       appeal. The trial court did not err when it concluded that Mother was

       “required by law or judicial decree” to support the children.


[13]   Mother also challenges the court’s conclusion that she had the financial ability

       to support and care for the children. During the hearing, multiple exhibits

       regarding Mother’s finances were admitted, including her tax returns from 2012

       to 2015, her 2016 W-2, and her bank statements from December 2015 to

       December 2016. Mother’s annual income during these four years varied from

       $15,000 to $23,000. Despite earning near “poverty levels,” Mother never

       received food stamps or rent assistance, never filed for bankruptcy, paid her


       Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018   Page 6 of 8
       own bills, and lived independently. Furthermore, Mother’s bank statements

       showed that she frequently dined out, bought diet and fitness programs that cost

       hundreds of dollars, and paid for cable television. Mother contends that the

       bank statements show her financial activity after the adoption petition was filed

       and could not be relied on by the trial court. But Mother herself admitted that

       the statements were reflective of her expenses “for the last several years.” The

       trial court’s conclusion that Mother’s consent was not necessary because she

       had knowingly failed to provide for the care and support of the children when

       able to do so as required by law or judicial decree is not clearly erroneous.1


[14]   Mother contends that even if her consent was not required, adoption is not in

       the children’s best interests. See Ind. Code § 31-19-11-1(a)(1) (requiring the trial

       court to also conclude that adoption is in the best interests of the children). The

       court found that Stepmother has a good, healthy relationship with the children,

       she cares for the children by preparing meals and transporting them to school

       and extracurricular events, she assists with homework, and the children refer to

       her as “mom.” Appellant’s App. Vol. II p. 20. Mother does not challenge

       these findings. Instead, she focuses on the fact that, while on remand, she

       began exercising her parenting time. Mother claims that a bond formed

       between her and the children and that the trial court ignored this bond. This




       1
         Mother also challenges the trial court’s conclusion that her consent was not necessary because she failed for
       at least one year to communicate significantly with the children when able to do so. Indiana Code section
       31-19-9-8(a)(2) is written in the disjunctive, and either provision provides a ground for dispensing with
       parental consent. S.W., 979 N.E.2d at 640. Because we affirm on the ground that Mother failed to support
       the children for at least one year, we do not address this argument.

       Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018                 Page 7 of 8
       argument is a request for us to reweigh the evidence, which we will not do.

       O.R., 16 N.E.3d at 973.


[15]   Mother further contends that the trial court based its best-interests conclusion

       “on monetary issues and Stepmother being involved in the children’s lives as a

       result of marriage to Father.” Appellant’s Br. p. 27 (citing to Appellant’s App.

       Vol. II p. 23, conclusions 15, 17). But the trial court is required to make certain

       findings and conclusions, including that Stepmother is “of sufficient ability to

       rear the child and furnish suitable support and education.” I.C. § 31-19-11-

       1(a)(2). Furthermore, the trial court’s conclusion that “Stepmother has filled

       the role of mother to the children for the last seven years[]” was supported by

       the court’s findings of fact, and Mother does not challenge any of the court’s

       findings. Appellant’s App. Vol. II p. 23. The trial court’s conclusion that

       adoption is in the children’s best interests is not clearly erroneous.


[16]   Affirmed.


       Barnes, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A01-1712-AD-2967 | June 6, 2018   Page 8 of 8